Order, Family Court, Bronx County (Rita G. Bolstad, J.), entered December 13, 1990, which denied respondent’s objection to the order of the Hearing Examiner, dated November 7, 1990, requiring respondent to pay $362.76 bi-weekly in child support for one child, unanimously affirmed, without costs.
There is no merit to respondent’s contention that the court should have inquired as to whether he had received and understood the child support standards chart at the support proceeding where he appeared pro se. Family Court Act § 413 (1) (i), inter alia, prohibits a court from entering a final support order unless an unrepresented party receives a copy of the child support standards chart. The court thoroughly instructed respondent regarding his potential liability at the commencement of the proceedings, and respondent did not assert that he had not received a copy of the standards chart. Nor was there a violation of Family Court Act § 433 requiring that a respondent at a support proceeding be advised of his right to counsel. The record shows that respondent twice waived this right when questioned by the court officer and the Hearing Examiner. Concur — Milonas, J. P., Wallach, Ross, Asch and Smith, JJ.